Citation Nr: 0412774	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  01-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

It appears that recently, in correspondence dated September 
2003, the veteran  attempted to file claims for service 
connection for additional disabilities.  However, it is not 
clear from this correspondence exactly which disabilities the 
veteran is attempting to claim service connection for.  As 
such, the RO is requested to contact the veteran and clarify 
what, if any, additional issues for which the veteran is 
applying for service connection.


FINDINGS OF FACT

1.  The veteran's service connected disabilities are as 
follows: postoperative residuals of an injury to the right 
median nerve, currently rated as 50 percent disabling; 
postoperative residuals of an injury to the right radial 
nerve, currently evaluated as 30 percent disabling, post 
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling; a residual scar from a shell fragment 
wound to the back, currently evaluated as noncompensable; and 
pterygium of the right eye, currently evaluated as 
noncompensable.  These disabilities combine to a 70 percent 
evaluation.  The veteran is also receiving total compensation 
rating based on individual unemployability.

2.  The veteran does not have a single disability ratable at 
100 percent.

3.  The evidence does not show that the veteran is 
substantially confined to his dwelling and its immediate 
premises.

4.  The veteran is not blind or nearly so blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.

5.  The veteran is not presently institutionalized in a 
nursing home on account of physical or mental incapacity.

6.  The service-connected disabilities have not caused the 
veteran to be bedridden or rendered the veteran unable to 
independently perform daily functions of self-care or to 
protect himself from the hazards and dangers incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being housebound or by reason of being in need 
of aid and attendance of another person are not met.  38 
U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.351, 
3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In this regard, the veteran was notified of the VCAA and what 
evidence the VA would obtain in several letters, including 
one dated in March 2003.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  He was also informed of the law and 
regulations and the criteria necessary to establish his claim 
in the supplemental statement of the case dated August 2003.  
All available records have been obtained and associated with 
the claims folder.  The veteran has received many VA 
examinations regarding his disabilities, most recently in May 
2003.

The Board notes that the VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in the Pelegrini case and the 
appellant has not been specifically informed to provide any 
evidence in his possession that pertains to the claim as set 
forth in 38 C.F.R. § 3.159(b)(1).  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  No additional evidence appears forthcoming.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Background

The veteran is seeking special monthly compensation based on 
the need for regular aid and attendance of another person, or 
on the basis of being housebound due to service connected 
disability.  Service connection is currently in effect for 
postoperative residuals of an injury to the right median 
nerve, currently rated as 50 percent disabling, postoperative 
residuals of an injury to the right radial nerve, currently 
evaluated as 30 percent disabling, post traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling, 
a residual scar from a shell fragment wound to the back, 
currently evaluated as noncompensably disabling, and 
pterygium of the right eye, currently evaluated as 
noncompensably disabling.  These disabilities combine to a 70 
percent evaluation.  The veteran is also in receipt of 
individual unemployability benefits.

Recent treatment reports indicate that the veteran has been 
seen periodically throughout the course of this appeal for 
treatment for both his service connected and nonservice 
connected disabilities.  The veteran's wife has indicated in 
several statements that the veteran is unable to take his 
medication, dress or feed himself, or go to the bathroom 
without assistance, and is incoherent a large part of the 
time.

A VA Aid and Attendance examination dated April 1999 noted 
that the veteran walked with crutches.  He was not bedridden.  
He could not dress and bathe unassisted.  It was noted 
however that he could go to the bathroom and eat unassisted, 
and walk in and out of his home unassisted, with crutches.  
The examiner noted that the veteran's right and left arm and 
right leg were weak due to old injuries.  The examiner also 
noted diagnoses of PTSD, gastroesophageal reflux disease 
(GERD), obesity, and an umbilical hernia.

An Aid and Attendance examination, dated December 2000, 
indicated that the veteran was not bedridden, although he 
spent 6 hours a day in bed.  His gait was antalgic with 
crutches.  He was noted to be unable to dress, bathe, and go 
to the bathroom unassisted, but was able to eat and walk in 
and out of his home unassisted.  No improvement was expected.  
The examiner noted the veteran's disabilities of fracture of 
the left wrist, and gunshot wound to the left leg in 1984, 
and fracture of the right ankle and foot with chronic pain, 
severe degenerative joint disease, and weakness secondary to 
injuries, with chronic pain, chronic obstructive pulmonary 
disease (COPD), and gastroesophageal reflux disease (GERD).

An Aid and Attendance examination, dated May 2001, indicated 
that the veteran had an unsteady gait, but could walk, and 
used crutches.  The veteran was noted to not be bedridden, 
although he spent most of the day in bed.  He was found to be 
unable to dress or bathe unassisted, but could go to the 
bathroom, eat, and walk in and out of his home unassisted.  
No improvement was expected.  The examiner noted the 
veteran's disabilities included multiple injuries, chronic 
pain (arms, legs, and back), chronic joint pain, GERD COPD, 
chronic severe PTSD, depression, and panic disorder.

The veteran received a VA examination in September 2001.  At 
that time, the veteran reported that he was in a motorcycle 
accident in 1978.  He sustained a fracture of his pelvis and 
both legs.  He had to use crutches to get about.  He could 
only walk 20 to 30 feet at which time he would fall. it was 
reported that the veteran was unable to bathe himself because 
he was unable to bend over to wash his feet.  His wife helped 
him bathe.  His wife did the housework and the financial 
arrangements for the family.  The veteran could drive a car, 
but does not drive because of the nerve medicine he is on.  

Upon examination, the veteran's mentation appeared to be very 
slow, and his wife had to help him remember facts.  Scars 
were noted on the right arm.  The veteran had very little 
grip on the right and could not oppose.  He had tenderness of 
the left wrist and a fair grip on the left.  He had scars on 
the right leg with deformity.  He had a decreased lordotic 
curve and could flex to 80 degrees.  The veteran seemed slow 
mentally, and on questioning about the year, said it was 
1996.  He said that the month was April.  He stated that Bush 
was the president, but he did not know the name of the 
governor.  On questioning the veteran's wife, she indicated 
that the veteran had difficulty with his mind and with 
thought processes.  The veteran had no right biceps or 
triceps reflexes and had 1/6 patella and Achilles reflexes 
bilaterally.  The veteran had 1/6 biceps and triceps on the 
left.  There was no Babinski sign.  The veteran walked with a 
limp, when walking without his crutches.  The veteran was 
diagnosed with history of shrapnel wound to the back and a 
concussion, asymptomatic, multiple injuries in a motorcycle 
accident, lacerations of the nerves of the right arm with 
decreased function of the right hand, traumatic arthritis of 
the left wrist with decreased hand function, PTSD, sleep 
apnea by history, dysfunction with gastroesophageal reflux, 
treated surgically, repair of umbilical hernia, and chronic 
low back pain.

A letter from a private physician dated April 2002 indicates 
that the veteran had dementia, NOS, and as a result required 
24-hour supervision.

Private medical records indicate that the veteran was 
hospitalized for a week in early December 2002 for further 
evaluation and treatment of his chronic schizophrenia, 
paranoid type, versus major depression with psychotic 
features, as well as his PTSD and dementia, mixed type, 
related to prior head injuries.  It was also noted that the 
veteran had chronic pain syndrome.  The veteran's wife 
reported that the veteran had a significant change in his 
mental status since April 2002, and had been totally 
isolating himself over the past three weeks.  It was noted 
that the veteran had been having ideas of reference since 
April, and that he had lately been refusing to get out of 
bed, eat, or take a bath.  At the time of entrance 
examination, the veteran was noted to have mental cloudiness, 
and possible dementia.  The veteran's medication was adjusted 
during his hospitalization, and his mental status 
progressively improved, and his marked lethargy and 
psychomotor retardation and catatonic like stated 
progressively resolved.  It was noted that the veteran 
definitely needed 24-hour supervision.  A consultation report 
from that hospitalization noted that the veteran was 
diagnosed with dementia and psychosis.  The examiner 
questioned PTSD and other problems.

The veteran received a VA examination for his mental 
disorders in May 2003.  The report of this examination 
indicates that the veteran reported that he felt fine.  He 
denied anxiety and depression.  He reported that his wife 
managed the money most of the time.  He had a good appetite.  
He slept fairly well.  He reported that he thinks about 
Vietnam every now and then.  Upon objective testing, the 
veteran did not know they day, and indicated that he does not 
keep up with the date.  He did stated that the year was 2003, 
and the president was Bush.  Attire was fair.  His speech was 
nonspontaneous.  He did not offer any spontaneous remarks.  
His mood was described as alright.  His affect was mildly 
constricted.  His thought processes were basically coherent, 
however, he did not have much information to offer.  He 
probably could have given more with better effort.  Thought 
content was negative for suicidal or homicidal ideations.  
Insight and judgment seemed to be adequate on examination.  
The diagnosis was PTSD by history only.  The examiner noted 
that he did not see any obvious disorder on examination 
today.  He seemed to be stable on his medication.  The 
veteran's Global Assessment of Functioning (GAF) was noted to 
be 68-70.

The veteran received a VA neurological examination in May 
2003.  The examiner noted that the veteran has severe 
Alzheimer's disease.  The examiner noted that the veteran 
lacerated his left arm, injuring the right radial nerve and 
the right median nerve at the elbow.  The examiner noted that 
the veteran has had almost nearly complete recovery from 
this.  He had normal use of his right arm.  He also had 
superficial fragment wounds to his back while in Vietnam.  He 
has no residuals from this.  He now has severe dementia.  His 
mental status is such that he cannot be left alone, or he 
will wander off.  He has episodes of violence.  Because of 
this he had to be heavily sedated or he would wander off, or 
become violent.  Upon examination, a well-healed incision was 
noted anterior to the elbow with slight weakness in his right 
hand grip, otherwise normal.  The examiner indicated that the 
veteran was obviously severely demented.  The examiner 
diagnosed the veteran with laceration of the right median and 
right radial nerves, with minimal residuals, Alzheimer's 
disease, severe and required aid and attendance, and the 
examiner indicated that the veteran also apparently had PTSD 
with depression.

Analysis

Special monthly compensation is payable to a person who is 
permanently bedridden or so helpless as a result of service- 
connected disability that they are in need of the regular aid 
and attendance of another person. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2002).

For improved compensation purposes, a veteran will be 
considered in need of regular aid and attendance if he: (1) 
Is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
Is a patient in a nursing home because of mental or physical 
incapacity; or (3) Establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).  The following will be 
accorded consideration in determining the factual need for 
regular aid and attendance: Inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be able to adjust without aid, such as supports, belts, 
lacing at the back, and etc.); inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the veteran is a patient in a nursing home.  Therefore, 
the Board will consider whether a factual need for aid and 
attendance is established pursuant to 38 C.F.R. § 3.352(a).

It is clear from the record that the veteran's service 
connected disabilities result in significant impairment, as 
indicated by his individual unemployability rating.  It is 
also evident that the veteran is in need of the aid and 
attendance of another person.  However, it is important to 
note that only the veteran's disabilities regarding his 
service-connected disorders may be considered in support of 
his claim for special monthly compensation.  The effects of 
non-service-connected conditions may not be considered.

The evidence shows that the veteran is in need of aid and 
attendance due to his nonservice connected disabilities.  In 
this regard, the Board notes in particular the letter from a 
private physician, dated April 2002, which indicated that the 
veteran required 24 hours supervision as a result of his 
dementia, and the report of a VA examination in May 2003, 
which indicated that the veteran required aid and attendance 
due to his severe Alzheimer's disease.  As noted above, the 
veteran is not service connected for Alzheimer's disease or 
dementia.  In addition, while a September 2001 VA examination 
report indicated that the veteran was unable to wash himself, 
that report also indicated that this was due to the veteran 
being unable to bend over and wash his feet, which limitation 
is also not due to a service connected disability.  

Additionally the May 2003 neurological examination indicated 
that there were only minimal residuals resulting from the 
service connected laceration to the right median and right 
radial nerved.  Furthermore, following the May 2003 VA 
psychiatric disorder, the examiner stated that no obvious 
disorder was seen.  The evidence of record tends to show that 
the veteran does require aid and attendance, primarily due to 
his nonservice connected dementia, and also in part due to 
residuals from his 1978 motorcycle accident and not his 
service e connected disorders.  

Accordingly, the Board finds that the criteria for 
entitlement to special monthly compensation by reason of 
being in need of aid and attendance are not met.  

Housebound

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life.  
38 U.S.C.A. § 1114(s); 38 C.F.R. 38 U.S.C.A. §§ 3.350, 3.351.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.

In this regard, the record does not show that the veteran has 
a 100 percent disorder along with disabilities separately 
ratable as 60 percent disabling.  The record also shows that 
the veteran is not substantially confined to his dwelling and 
the immediate premises or to the ward or clinical area of the 
institution in which he resides due to service-connected 
disabilities.  In this regard, the Board notes that every aid 
and attendance examination the veteran has received has 
indicated that the veteran is able to walk in and out of his 
home unassisted, with the use of crutches.  Further, all of 
these examinations have indicated that the veteran is not 
bedridden.  After reviewing the evidence, the Board finds 
that entitlement to housebound benefits is not warranted.  
The evidence is not equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 3.102 (2003).


ORDER

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or on 
account of being housebound is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



